DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

The amendment filed 6/22/21 and entered 7/15/21 has been considered and entered per filing an RCE.  Claims 1-8 remain in the application.

In light of the amendment filed 6/22/21 and entered 7/15/21, the 35 USC 103 rejection has been withdrawn, however, the following rejection has been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341).
JP 2014-004552 teaches a coating process whereby a cationically painted coated substrate having claimed first color coating layer (step 1) is coated with a 1st base coat (step 2) then coated with a second base layer (step 3) and then coated with a clear coat (step 4).  The coated layers (steps 2-4) can be hardened simultaneously (claim 1 and [0011]-[0015].  The dispersion has a pigment B, water and a rheology agent and the pigment is up to 4.5 mass %.  The pigment has a metal oxide coating thereon [0072] and the pigment includes the claimed 30-90 mass % solids of pigment in the dispersion.
JP 2014-004552 fails to teach a separate electrodeposited layer (E) over the substrate prior to applying the colored paint (W).
Komatsu et al. (5,718,950) teaches prior to coloring a substrate it is known to apply an electrodeposited primer layer and possible an intermediate layer (col. 1, lines 53-60).

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2014-004552 process to include a “5th” layer of electropaint between the coloring layer as evidenced by either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) with the expectation of achieving similar success.
Regarding claim 2, the claimed thickness of the base layer (step 2) is 5- 10 microns [0016].  
Regarding claims 3 and 5, the claimed luminance, brilliance and L-value are not taught, however, the dispersions, materials and coating are similar and hence one skilled in the art would have had a reasonable expectation of these characteristics absent a showing to the contrary.
Regarding claim 4, the base film (step 2) can include pigments as hence would be colored or without pigments which would be transparent.  
Regarding claim 7, the dispersion base film (step 2) includes other agents within the dispersion and those could include adjusting agents such as a surface control agent [0083].
Regarding claim 8, the clear coat (step 4) includes a hydroxyl and polyisocyanate resins (claim 1 and [0150]-[0190]).


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341).
Kunikiyo et al. (5,731,089) teaches a process of coating a whereby a paint A is applied cationically to a metal article (step 1), and cured, applying a primer layer B (step 2). A base paint layer C (step 3) and a clear coat layer (step 4) whereby the primer layer B, base layer C and clear coat (steps 2-4) are heated simultaneously (col. 1, lines 50-67 and col. 2, line 20 – col. 5, line 67).
Kunikiyo et al. (5,731,089) fails to teach the claimed dispersion content of the base paint including the solids content as well as the pigment having a metal oxide coating thereon.
JP 2014-004552 teaches these limitations as detailed above.
Therefore it would have been for one skilled in the art to have modified Kunikiyo et al. (5,731,089) process to include the claimed solids content of the dispersion as well as having a metal oxide coating on the as evidenced by JP 2014-004552 with the expectation of achieving similar success.
Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 004552 fail to teach a separate electrodeposited layer (E) over the substrate prior to applying the colored paint (W).
Komatsu et al. (5,718,950) teaches prior to coloring a substrate it is known to apply an electrodeposited primer layer and possible an intermediate layer (col. 1, lines 53-60).

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 004552 process to include a “5th” layer of electropaint between the coloring layer as evidenced by either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) with the expectation of achieving similar success.
Regarding claim 2, Kunikiyo et al. (5,731,089) teaches a thickness of the dried film of base paint B of 1-20 microns (col. 5, lines 1-3).
Regarding claims 3 and 5, the claimed luminance, brilliance and L-value are not taught, however, the dispersions, materials and coating are similar and hence one skilled in the art would have had a reasonable expectation of these characteristics absent a showing to the contrary.
Regarding claim 4, the aqueous primer layer B can include a pigment hence it could be colored or transparent (col. 4, lines 63-65)
Regarding claim 7, the aqueous primer layer B can include a surfactant which would meet the claimed surface adjusting agent (col. 4, lines 63-65).
Regarding claim 8, the clear coat (step 4) includes a hydroxyl and polyisocyanate resins (JP 2014-004552 claim 1 and [0150]-[0190]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. .
Features detailed above concerning the teachings of JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) are incorporated here.
JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) fail to teach the use of cellulose nanofiber as a rheology control agent, i.e. thickening agents.
JP-5939695 teaches a similar process whereby viscosity modifier including a cellulose nanofiber is utilized as a thickening agent for similar dispersions [0004].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2014-004552 in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) or Kunikiyo et al. (5,731,089) in combination with JP 2014-004552 further in combination with either Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) dispersion to include a thickening agent of cellulose nanofiber as evidenced by JP-5939695 with the expectation of achieving similar success.

Response to Amendment
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach a separate cationic electrodeposition on the substrate prior to applying the colored paint layer.
Komatsu et al. (5,718,950) or Matsuno et al. (2002/0082341) both teach the claimed limitation of applying electropaint between a colored layer and a substrate, i.e. a 5-layer film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715